DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment of 02/24/2020 places the Application in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matteo Pedini on 03/01/2021.
The application has been amended as follows: 
Replaced entire text of claim 1 with the following:
1. A method for cooling a photovoltaic system, the method comprising:
arranging photovoltaic cells side-by-side to form an array of the photovoltaic cells; and

wherein cooling the photovoltaic cells is performed in response to varying a thermal resistance across the array of photovoltaic cells so as to remove heat from the photovoltaic cells of the array with different heat removal rates, in operation,
wherein cooling the photovoltaic cells is performed due to a cooling device comprising one or more layers, arranged opposite to the array of photovoltaic cells and in thermal communication therewith, wherein the one or more layers are structured such that the photovoltaic system has a thermal resistance that varies across the array of photovoltaic cells, and 
wherein cooling the photovoltaic cells comprises circulating a liquid via a non-uniform pattern of orifices of the one or more layers, to allow a non-uniform heat exchange via the orifices and, in turn, to remove heat at distinct photovoltaic cells of the array with different heat removal rates.

Canceled claim 2.
In claim 3, at line 1, deleted “claim 2” and inserted “claim 1” after the words “according to”.
In claim 9, at line 1, deleted “claim 2” and inserted “claim 1” after the words “according to”.
Canceled claims 10-15.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Bahaidarah (“Experimental performance investigation of uniform and non-uniform cooling techniques for photovoltaic particular systems”, 2015 IEEE 42nd Photovoltaic Specialist Conference (PVSC), IEEE, June 2015, pp. 1-4) (cited in IDS dated 09/14/2020) is the closest prior art.
Bahaidarah discloses a method for cooling of a photovoltaic panel comprising a plurality of cells arranged side-by-side by jet impingement to form an array (Figure 1, top), where each cell is exposed to a single jet of coolant (see paragraph bridging pages 1 and 2). The jet system is considered to form a layer of a cooling device in thermal communication with and opposite to the array of cells (see figure 1). The paragraph bridging pages 1 and 2 states that design considerations include the flow rate of the coolant, and the final paragraph of page 2 states that there is independent cooling for each cell in this cooling system. Hence, the system is designed to reduce the temperature non-uniformity to obtain a uniform temperature profile across the string of cells (figure 1, pages 1 and 2), and therefore, this cooling system is considered to have a thermal resistance that varies across the array of cells, removing heat from each cell with different heat removal rates in operation. 
Bahaidarah further discloses that cooling the photovoltaic cells  is performed due to a cooling device (cooling system as shown in figure 1) comprising one or more layers (see figure 1), arranged opposite to the array of photovoltaic cells  and in thermal communication therewith (see figure 1), wherein the one or more layers (layer(s) of the cooling device of figure 1) are structured such that the photovoltaic system  has a thermal resistance that varies across the array 
However, Bahaidarah alone or in combination with other cited prior art does not disclose that  “cooling the photovoltaic cells comprises circulating a liquid via a non-uniform pattern of orifices of the one or more layers, to allow a non-uniform heat exchange via the orifices and, in turn, to remove heat at distinct photovoltaic cells of the array with different heat removal rates” as required by instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GOLAM MOWLA/Primary Examiner, Art Unit 1721